PER CURIAM.
Appellant’s counsel has filed a brief in accordance with Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967). We have reviewed the record in accordance with State v. Causey, 503 So.2d 321 (Fla.1987), and found no reversible error apparent on the face of the record.
Appellant’s counsel has pointed out that the written order of revocation of probation does not conform to the court’s oral pronouncement. While the affidavit of violation of probation included three charges, at trial of the underlying charges, appellant was found guilty of only one count. The court announced it would make its findings on revocation of probation consistent with this jury verdict, but the written order of revocation indicates appellant was found to have violated the conditions of probation “as cited in the affidavit,” which contained three charges. We remand for correction of the written order of revocation of probation to conform to the oral finding that appellant violated probation by committing a single aggravated battery.
JOANOS, BENTON and VAN NORTWICK, JJ., concur.